  Case 17-04023      Doc 97   Filed 05/20/20 Entered 05/21/20 08:02:24              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     17-04023
KOMAA MNYOFU                                 )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
              Debtor(s)                      )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor's Chapter 13 Plan payment default is deferred until the end of his Plan.

   2) Debtor's Chapter 13 Plan base shall remain the same.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: May 20, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
